DETAILED ACTION
Introduction
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been examined in this application. Claims 1, 8, and 15 are amended. Claims 4, 6, 11, 13, 18, and 20 are as previously presented. Claims 7 and 14 are original. Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 10/1/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2021 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. It is noted that the Non-Patent Literature documents in each IDS could not be considered as no copy of the documents was provided (see MPEP 609.01(B)(2)).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered. 
Response to Arguments
Applicant’s arguments, filed 10/1/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejection under 103, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration a new ground of rejection is made under 103 using the additional prior art of US2019/0226181A1 (Imura et al.) as well as the previously relied upon art of US2017/0121930A1 (Kitajima et al.).

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In Claim 1, "after the raising the boom" should instead read "after raising the boom" or “after the raising of the boom”
In Claims 8 and 15, "after the actuating the boom" should instead read "after raising the boom" or “after the raising of the boom”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim is indefinite as it is not clear what is performing the method. It is not clear whether the method is performed by some controller or hardware as part of an excavator, or alternatively if the method is executed by some remote server, or by a human being, or by some combination of these or other means. The varying interpretations lead to various scopes of the claimed method, and the scope is therefore indefinite. For the purposes of examination, the method is interpreted as being performed by a computer processor.
Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0226181A1 (Imura et al.) in view of Publication US2017/0121930A1 (Kitajima et al.).

Regarding Claim 1, Imura et al. discloses a method (see Figure 14, [0081] a method performed by controller 40 [0053] using CPU and control program on ROM) comprising:
determining a position of a bucket of an excavator (see [0082] S110, position of the bucket claw tip 10 calculated by the posture calculating section 43 b);
receiving input requesting movement of a stick of the excavator (see [0084] S130 an arm crowding operation being requested (and see Figure 1, [0068] arm crowding referring to expanding arm cylinder 6 to move arm 9 (the stick)));
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on calculations from S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] a specific example of the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip); and
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade (see Figure 14, responsive to “yes” at S150):
determining an amount to raise a boom of the excavator to prevent the bucket from moving below the desired grade in response to movement of the stick (see [0088] S160 the boom pilot pressure is corrected for boom raising, i.e. determining a corrected boom pilot pressure, which is an amount of pressure to raise the boom such that [0091] the bucket claw tip moves along target surface 60);
raising the boom of the excavator the determined amount (see [0090-0091] S170 outputting the boom pilot pressure to operate the boom).


Imura et al. further discloses actuating the stick in response to the requested movement of the stick and raising the boom (see [0090-0091] S170 outputting the arm pilot pressure and boom pilot pressure in response to the request from S130).

Imura et al. does not explicitly recite the method comprising:
actuating the stick of the excavator in response to the requested movement of the stick after the raising the boom.

Kitajima et al. teaches a method to perform boom intervention (see [0303] intervention control for raising a boom), including 
actuating the stick of the excavator after the raising the boom (see Figure 33, [0303-0307], driving the arm in SC6 after executing the boom raising in SC2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Imura et al. to use the actuation technique as is taught by Kitajima et al. to actuating the stick of the excavator after the raising the boom, with the motivation of enhancing excavation accuracy (see Kitajima et al. [0005-0006, 0330-0332]).

Regarding Claim 4, Imura et al. discloses the method of claim 1, further comprising:
receiving data from a plurality of site sensors (see [0093] S200 topographic data input from topography calculating section 43 m which [0067] uses topographic measurement device 96 which [0044] can be stereo cameras on the excavator (two sensors for the work site));
receiving excavator location information (see [0060] a GNSS receiver can be used for excavator position);
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
determining a location of the excavator on the site based on the excavator location information (see [0060] the target surface corresponding to the excavator position determined (the global coordinates the same coordinates used for 3D target surface data (the work site)),
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150 (and see mapping of Claim 1 above)) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).

Regarding Claim 6, Imura et al. discloses the method of claim 4, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 1 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).

Regarding Claim 7, Imura et al. discloses the method of claim 6, wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom (see [0071] the arc based on a pivot center Ca1, a position of the pivot center on the boom) and a position of the bucket (see Figure 9, [0071] a position of the bucket claw tip P1 to calculating the arc of the bucket claw tip).

Regarding Claim 8, Imura et al. discloses an apparatus (see Figures 6, 7, [0056] a controller 40 for area limiting control) comprising:
a processor (see [0053] controller including a CPU); and
(see [0053] ROM 93 storing control program), the computer program instructions when executed on the processor cause the processor to perform operations comprising (see Figure 14, [0081] a method performed by controller 40):
determining a position of a bucket of an excavator (see [0082] S110, position of the bucket claw tip 10 calculated by the posture calculating section 43 b);
receiving input requesting movement of a stick of the excavator (see [0084] S130 an arm crowding operation being requested (and see Figure 1, [0068] arm crowding referring to expanding arm cylinder 6 to move arm 9 (the stick)));
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on calculations from S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] a specific example of the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip); and
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade (see Figure 14, responsive to “yes” at S150):
determining an amount to raise a boom of the excavator to prevent the bucket from moving below the desired grade in response to movement of the stick (see [0088] S160 the boom pilot pressure is corrected for boom raising, i.e. determining a corrected boom pilot pressure, which is an amount of pressure to raise the boom such that [0091] the bucket claw tip moves along target surface 60);
 (see [0090-0091] S170 outputting the boom pilot pressure to operate the boom).

Imura et al. further discloses actuating the stick in response to the requested movement of the stick and raising the boom (see [0090-0091] S170 outputting the arm pilot pressure and boom pilot pressure in response to the request from S130).

Imura et al. does not explicitly recite the operations comprising:
actuating the stick of the excavator in response to the requested movement of the stick after the actuating the boom.

However Kitajima et al. teaches a technique to perform boom intervention (see [0303] intervention control for raising a boom), including 
actuating the stick of the excavator after the raising the boom (see Figure 33, [0303-0307], driving the arm in SC6 after executing the boom raising in SC2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Imura et al. to use the actuation technique as is taught by Kitajima et al. to actuating the stick of the excavator after the raising the boom, with the motivation of enhancing excavation accuracy (see Kitajima et al. [0005-0006, 0330-0332]).

Regarding Claim 11, Imura et al. discloses the apparatus of claim 8, the operations further comprising:
 (see [0093] S200 topographic data input from topography calculating section 43 m which [0067] uses topographic measurement device 96 which [0044] can be stereo cameras on the excavator (two sensors for the work site));
receiving excavator location information (see [0060] a GNSS receiver can be used for excavator position);
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
determining a location of the excavator on the site based on the excavator location information (see [0060] the target surface corresponding to the excavator position determined (the global coordinates the same coordinates used for 3D target surface data (the work site)), 
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150 (and see mapping of Claim 8 above)) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).

Regarding Claim 13, Imura et al. discloses the apparatus of claim 11, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 8 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and  (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).

Regarding Claim 14, Imura et al. discloses the apparatus of claim 13, wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom (see [0071] the arc based on a pivot center Ca1, a position of the pivot center on the boom) and a position of the bucket (see Figure 9, [0071] a position of the bucket claw tip P1 to calculating the arc of the bucket claw tip).

Regarding Claim 15, Imura et al. discloses a computer readable storage device storing computer program instructions, which, when executed on a processor, cause the processor to perform operations (see [0053] control program on ROM executed by CPU) comprising:
determining a position of a bucket of an excavator (see [0082] S110, position of the bucket claw tip 10 calculated by the posture calculating section 43 b);
receiving input requesting movement of a stick of the excavator (see [0084] S130 an arm crowding operation being requested (and see Figure 1, [0068] arm crowding referring to expanding arm cylinder 6 to move arm 9 (the stick)));
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on calculations from S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] a specific example of the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip); and
in response to determining that the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, responsive to “yes” at S150):
determining an amount to raise a boom of the excavator to prevent the bucket from moving below the desired grade in response to movement of the stick (see [0088] S160 the boom pilot pressure is corrected for boom raising, i.e. determining a corrected boom pilot pressure, which is an amount of pressure to raise the boom such that [0091] the bucket claw tip moves along target surface 60);
raising the boom of the excavator the determined amount (see [0090-0091] S170 outputting the boom pilot pressure to operate the boom).

Imura et al. further discloses actuating the stick in response to the requested movement of the stick and raising the boom (see [0090-0091] S170 outputting the arm pilot pressure and boom pilot pressure in response to the request from S130).

Imura et al. does not explicitly recite the method comprising:
actuating the stick of the excavator in response to the requested movement of the stick after the actuating the boom.

However Kitajima et al. teaches a technique to perform boom intervention (see [0303] intervention control for raising a boom), including 
actuating the stick of the excavator after the raising the boom (see Figure 33, [0303-0307], driving the arm in SC6 after executing the boom raising in SC2).
Imura et al. to use the actuation technique as is taught by Kitajima et al. to actuating the stick of the excavator after the raising the boom, with the motivation of enhancing excavation accuracy (see Kitajima et al. [0005-0006, 0330-0332]).

Regarding Claim 18, Imura et al. discloses the computer readable storage device of claim 15, the operations further comprising:
receiving data from a plurality of site sensors (see [0093] S200 topographic data input from topography calculating section 43 m which [0067] uses topographic measurement device 96 which [0044] can be stereo cameras on the excavator (two sensors for the work site));
receiving excavator location information (see [0060] a GNSS receiver can be used for excavator position);
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
determining a location of the excavator on the site based on the excavator location information (see [0060] the excavator position on the basis of global coordinates which are the same coordinates used for 3D target surface data (the work site)),
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150 (and see mapping of Claim 15 above)) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).

Regarding Claim 20, Imura et al. discloses the computer readable storage device of claim 18, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 15 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20190063041-A1 teaches subject matter including forcible boom raising operation to maintain a tool above a target area (see e.g. [0004, 0036]).
US-20190169818-A1 teaches subject matter including determining penetration of a tool into target surface in a swing operation (see e.g. Figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619